Citation Nr: 0701144	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  02-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right hand 
degenerative joint disease, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for left hand 
degenerative joint disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from November 1990 to April 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the last VA medical 
examination of the veteran's service connected right and left 
hand degenerative joint disease was in June 2003, which is 
nearly three and a half years ago. More current medical 
information is necessary to properly evaluate the extent of 
the current chronic and disabling disease, degenerative joint 
disease of the hands. Further, there are no updated treatment 
records of the veteran since September 2003.  It is noted 
that the Board may determine that additional development of a 
veteran's claim is required to include providing a medical 
examination if necessary, to make a proper appellate decision 
on the claim. 38 C.F.R. § 19.9 (2006). 

Where, as in this case, further evidence is essential for a 
proper appellate decision, the matter should be remanded to 
the agency of original jurisdiction for appropriate action.  



Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all treatment 
records of the veteran, from September 
2003 to the present, including those from 
the San Juan VA Medical Center, San Juan, 
and Puerto Rico.

2.  The RO should arrange for a VA 
orthopedic examination by a physician with 
appropriate expertise to determine the 
nature, extent, and severity of the 
veteran's right and left hand degenerative 
joint disease.  All indicated studies, 
including range of motion studies in 
degrees, should be performed. The claims 
folder should be made available to the 
examiner for use in the examination.  

	a). In accordance with the latest AMIE 
worksheets for degenerative joint disease 
of the hands and fingers, the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any right or left hand 
disability. Tests of joint motion against 
varying resistance should be performed. 

	b). The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described. The physician 
should identify any objective evidence of 
pain or functional loss due to pain. Any 
specific functional impairment due to pain 
should be identified, and the examiner 
should be requested to assess the extent 
of any pain. 

	c).  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups. If 
this is not feasible, the physician should 
so state.	

3.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

4. After completion of the above, the RO 
should review the expanded record and 
determine if increased ratings for the 
service connected degenerative arthritis of 
the left and right hands are warranted. The 
RO should consider the claim in light of 
all applicable laws and regulations 
regarding increased ratings. If the 
benefits sought remain denied, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case. After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



